Order entered October ~, 2012




                                               In The




                                       NO. 05-11-01194-CR

                           CARLOS OCHOA CASTILLO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F09-54232-X

                                             ORDER
       The Court DENIES appellant’s October 11, 2012 request for a ninety-day extension of

time to file his pro se response to the Anders brief filed by counsel. Per the Court’s order of

September 24, 2012, if appellant’s pro se response as not received by October 25, 2012, the

appeal will be submitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Carlos Ochoa

Castillo, TDJC No. 1741759, Wynne Unit, 810 F.M. 2821, Huntsville, Texas 77349.




                                                      DAVID L. BRIDGES
                                                      JUSTICE